The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
Claims 1-2, 4, 6, 15, and 18 have been amended; no claims have been cancelled or added.   
In view of amendments and remarks the rejection of claims 2, 6, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
Claims 1-16 and 18-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2022 is being considered by the examiner.

Double Patenting
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No 16/720,138, for the rationale recited in § 5 of the Office Action dated October 26, 2021, and comments below.   
Claims 1-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No 16/720,149, for the rationale recited in § 6 of the Office Action dated October 26, 2021, and comments below.  

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Shigetomi et al. (U.S. Patent 8,710,139) in view of Stark et al. (U.S. Patent Application Publication 20010025083 A1).   
The disclosure of Shigetomi’s reference resided in § 6 of the Office Action dated October 26, 2021 is incorporated herein by reference.   
With regard to newly amended claims 1 and 4, Shigetomi discloses that the acrylic pressure-sensitive adhesive composition can be designed so as not to contain an acidic group in the monomer that forms the acrylic polymer (A). In this case, an acrylic pressure-sensitive adhesive tape can be obtained, in which an influence of metallic corrosion that is caused by an acidic group, etc., has been reduced. Even when the monomer that forms the acrylic polymer (A) contains an acidic group, the adhesiveness of the acrylic pressure-sensitive adhesive tape can be similarly improved (col. 19, line 16 through col. 20, line 8).
Therefore, Shigetomi clearly discloses that it is highly desirable do not contain an acidic group in the monomer that forms the acrylic polymer (A), but Shigetomi does not disclose that an overall level of acidic monomers in the adhesive composition is not greater than about 2% by weight of the adhesive composition.
With regard to newly amended claims 1 and 4, Stark discloses that other monomers can be copolymerized with the basic monomers (e.g., acidic monomers, vinyl monomers, and (meth)acrylate monomers), as long as the basic copolymer retains its basicity (i.e., it can still be titrated with an acid). Most preferably, however, the copolymerizable monomers are essentially free of acidic monomers (i.e., the copolymerizable monomers include about 5 wt. % or less of acidic monomers, but most preferably, the copolymerizable monomers are free of acidic monomers) (paragraph [0026])., and that the acidic homopolymer need only comprise as little as up to about 5% by weight of the blend, most typically about 0.5% by weight to about 5% by weight of the blend, in order to achieve hot-melt adhesives having cohesive strengths suitable for intended applications (paragraph [0035])..
Both references are analogous art because they are from the same field of endeavor concerning new adhesive compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to adjust the overall level of acidic monomers in the adhesive composition within the claimed range as taught by Stark in Shigetomi’s adhesive composition in order to achieve hot-melt adhesives having cohesive strengths suitable for intended applications (US’083, paragraph [0035]), and thus to arrive at the subject matter of instant claim 1 and dependent claim 4.
It is noted that the overall level of acidic monomers in the adhesive composition is a result effective variable, and therefore, it is within the skill of those skilled in
the art to find the optimum value of a result effective variable, as per In re Boesch and
Slaney 205 USPQ 215 (CCPA 1980). See also Peterson, 315 F.3d at 1330, 65
USPQ2d at 1382: "The normal desire of scientists or artisans to improve upon what is
already generally known provides the motivation to determine where in a disclosed set
of percentage ranges is the optimum combination of percentages."
It is noted that "[W]here the general conditions of a claim are disclosed in the
prior art, it is not inventive to discover the optimum or workable ranges by routine
experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
(Claimed process which was performed at a temperature between 40°C and 80°C and
an acid concentration between 25% and 70% was held to be prima facie obvious over a
reference process which differed from the claims only in that the reference process was
performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness
based on overlapping ranges by showing the criticality of the claimed range. "The law is
replete with cases in which the difference between the claimed invention and the prior
art is some range or other variable within the claims ... In such a situation, the applicant
must show that the particular range is critical, generally by showing that the claimed
range achieves unexpected results relative to the prior art range." In re Woodruff, 919
F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a

discussion of criticality and unexpected results.
Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Shigetomi et al. (U.S. Patent 8,710,139) as applied to claims 1-14 above and further in view of Nagasaki et al. (U.S. Patent Application Publication 2010/0075129 A1) and Stark et al. (U.S. Patent Application Publication 20010025083 A1).   
The disclosures of Shigetomi and Nagasaki’s references resided in § 7 of the Office Action dated October 26, 2021 and the disclosures of Shigetomi and Nagasaki’s references resided in § 10 of current Office Action are incorporated herein by reference.  
With regard to newly amended claim 15, the combined teaching of Shigetomi and Nagasaki does not disclose that an overall level of acidic monomers in the adhesive composition is not greater than about 2% by weight of the adhesive composition.
All three refences are analogous art because they are from the same field of endeavor concerning new adhesive compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to adjust the overall level of acidic monomers in the adhesive composition within the claimed range as taught by Stark in the combined Shigetomi and Nagasaki’s adhesive composition in order to achieve hot-melt adhesives having cohesive strengths suitable for intended applications (US’083, paragraph [0035]), and thus to arrive at the subject matter of instant claim 15.

	
	Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides in that Shigetomi fails to disclose, teach or even suggest an adhesive composition with an overall level of acidic monomers in the adhesive composition is not greater than about 2% by weight  as recited in amended claims 1, 4, and 15 (page 9, paragraph 3), and that the combination of Shigetomi and Nagasaki’s references fails to disclose, teach or even suggest all the limitations of amended claim 15 (page 10),
In response to Applicant’s arguments, please, see paragraphs 10 and 11 of current Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764